ORDER
On June 7, 2000, the Washington State Department of Ecology (“Ecology”) filed with the Washington State Code Reviser a notice of Expedited Repeal-Preproposal Statement of Inquiry, proposing to expedite the repeal of the regulations that are the subject of this action. On June 12, 2000, Ecology suspended enforcement of the regulations at issue pending the adoption of new regulations.
Accordingly, the appellees’ unopposed Motion to Set Aside Briefing Schedule and Oral Argument and Stay Further Proceedings Pending Rule Repeal is GRANTED. The order filed May 17, 2000, ordering supplemental briefing and setting an oral argument date, is VACATED, and the matter is WITHDRAWN from the July 19, 2000, Seattle calendar.
Further proceedings in this matter are stayed pending filing of a motion to dis*881miss or further order of this court. The parties shall advise the court concerning the status of the rule repeal process no later than 90 days from the entry of this order.